DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and dependents is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Applicant recites the limitation “wherein the locking mechanism is limited to axial movement from the first position to the second position”. As previously noted in the Non-Final Office Action the phrase “locking mechanism” is understood to invoke 35 USC 112(f) and is understood to be directed toward the intraoperative engagement between the hardware of (128) described as “a locking mechanism” (see Par. 124) and corresponding engagement features (see tangs 68) on the needle hub (34) – see Fig. 10B. Engagement of the locking mechanism in the second position (see Fig. 10B) is understood to include a longitudinal, axially movement of the needle hub (34) proximally past the finger elements (138) of the locking 
Regarding Claim 4, Applicant recites the limitation “wherein at least a portion of the insertion assembly encloses the distal tip of the needle upon engagement of the locking mechanism with the needle.” However, as Applicant never utilizes the term “enclose” or “encloses” in the originally filed detailed disclosure the metes and bounds of such a limitation are unclear. Specifically, the transitive verb “enclose” is generally defined as “surround or close off on all sides” [emphasis added], see Oxford University Press Online Dictionary. Such a term appears to imply a complete and surrounding 
The term “encloses” has not been provided context within the instant specification and as such the metes and bounds of the limitation are unclear and the claim is indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 8, and 9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 4,917,669 (“Bonaldo”).
Regarding Claim 1, Bonaldo discloses an insertion tool (10) for inserting a catheter (62) into a body of a patient (see Fig. 7), comprising:
A hollow needle (20) comprising a needle body (i.e. the shaft) comprising a sharp distal tip (see Fig. 3), the needle body having a proximal end (i.e. the end of the shaft opposite the distal tip) supported by a needle hub (inter alia 18; see Fig. 3);
An insertion assembly (inter alia 12, 62) comprising a catheter tube (see i.e. the tubular shaft of 62 – see Fig. 6) and a hub (i.e. the proximal hub portion of the catheter – see Fig. 6) at a proximal end thereof, the catheter tube being configured to be coaxially disposed over the needle with the tube hub being disposed distal of the needle hub (see generally Fig. 6 – particularly when the catheter hub is fully seated upon the needle hub (18) such that distal tip of the needle is exposed for insertion into the patient’s vasculature via piercing of the skin/vasculature; and
A locking mechanism (inter alia 43, 48) operatively coupled to the needle (see Fig. 3) and configured to allow slideable extension of the needle within the insertion assembly (see Fig. 1 and Fig. 3); and

Regarding Claim 2, Bonaldo discloses that the locking mechanism comprises a binding element (48 which binds with 36/28 within slot 43);
Wherein the binding element comprises an unlocked positon (i.e. between Fig. 1 and Fig. 3 within track 34) configured to allow translation of the needle with respect to the insertion assembly along a longitudinal axis of the needle (see Fig. 1 and 3 in series); and
Wherein the binding element comprises a locked position (see Fig. 3 – when 48 is bindingly received within 43) restraining motion of the needle with respect to the insertion assembly upon a specific amount of withdrawal of the needle into the insertion assembly (i.e. the distance between Fig. 1 and Fig. 3).
Regarding Claim 3, Bonaldo provides for the binding element to act to bind motion of the needle in place to prevent further travel with respect to the locking mechanism (see Fig. 3; Detailed Description, Par. 7).
Regarding Claim 4, Bonaldo discloses at least a portion of the insertion assembly encloses the distal tip of the needle upon engagement of the locking mechanism with 
Regarding Claim 8, Bonaldo discloses a track (34) coupled to the insertion assembly;
Wherein sliding motion of the insertion assembly over the needle is constrained along said track in a direction parallel to a longitudinal axis of the needle (see Fig 1 and Fig. 3 whereby the track services as a longitudinal guide for constrained movement of 44/46).
Regarding Claim 9, Bonaldo discloses the catheter hub is releasably secured to the insertion assembly (i.e. hub of the catheter is received on the nose 18 of the cannula hub which thereby constrains the catheter hub to the insertion assembly); and 
wherein the catheter hub is configured to be releasably detached to separate the catheter from a remainder of the insertion assembly (see Fig. 7), the remainder comprising the locking mechanism and needle bound thereto (see Fig. 7).





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 7, and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 102 U.S. Patent No. 4,917,669 (“Bonaldo”) as applied above, and further in view of U.S. Patent No. 4,917,669 (“Stocking”).
Regarding Claims 5 and 9, Bonaldo discloses the invention substantially as claimed except the insertion assembly comprises “a base configured to be releasable engaged to the catheter hub”. Rather, Bonaldo appears to illustrate the catheter hub to only be engaged with the nose of the needle hub, explicitly. However, Stocking discloses a related insertion tool (10) comprising a related insertion assembly (20) wherein the insertion assembly comprises a base (i.e. distal end  - 18) having a connecting geometry to configured to be releasably engaged to a catheter hub (14) via a corresponding threaded portion (16) such that it can be removed and replaced as needed (see Detailed Description, Par. 4). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the catheter and insertion assembly of Bonaldo to be configured with a threaded engagement such that a base of the insertion assembly can be releasably engaged to 
Regarding Claim 7, Bonaldo discloses the invention substantially as claimed except that the device further comprises a guide wire. However, such guidewires are well-known in the art. For example, Stocking describes a related insertion tool (10) comprising an insertion assembly (infer alia 20), a needle (27), and a catheter (12) related in form and function to the arrangement described by Bonaldo. Stocking further describes a guide wire (32) disposed within the hollow needle (see e.g. Fig. 1) and comprising a proximal end (circa 46) disposed at or near the needle hub (see Fig. 2), wherein a distal end of the guide wire is configured to be advanced distally within the hollow needle such that the distal end extends out of the sharp distal tip of the needle body (see Fig, 2), Stocking describes that such a configuration beneficially permits tracking of the catheter/needle during vascular access (see Detailed Description, Par. 3). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the insertion tool of the invention of Bonaldo with a retractable guidewire, as disclosed by Stocking, in order to permit improved tracking of the needle and catheter within the vasculature thereby reducing the risk of over travel of the needle and unintended puncturing of the far side of the vascular wall.
Claim(s) 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 102 U.S. Patent No. 4,917,669 (“Bonaldo”) as applied above, and further in view of U.S. Publication No. 2003/0153874 (“Tal”).
Regarding Claim 6, Bonaldo discloses the invention substantially as claimed except that the needle comprises a proximal “notch" defined through the sidewall of the needle so as to form a side opening for flashback of blood. However, Tai discloses a related vascular access device (see e.g. Fig. 4) comprising a needle (142) configured to be coaxially received within a catheter (see e.g. 150 and/or 160) wherein the needle includes not only a fenestration/opening at the sharp distal tip (176), but also a side opening (149) defined within the needle shaft, Tai discloses that such an opening, in combination with a translucent catheter (Par. 34), permits egress of blood to be clearly visualized thereby permitting a user to determine that puncture of a blood vessel has occurred. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the invention of Bonaldo to comprise a side opening within the needle in combination with a translucent catheter, as disclosed by Tai, In order to serve as an alternative visual cue to a user that proper vascular access has occurred. Utilizing a flashback visualization technique known to the prior art will be understood to be useful for any clinician familiar with the invention of Tal, thereby allowing for users who are accustomed to either flashback visualized through translucent catheters or users who are accustomed to flashback viewed through window (30) to each use the device equally well without failing to properly identify the expected signs demonstrating flashback.

Response to Arguments
Applicant’s arguments with respect to the claim(s), as they stand over the prior art, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As it pertains to the rejections under 35 USC 112 – Examiner submits that they rejection, as detailed above, fully addresses Applicant’s arguments as establishes that the scope of “encloses” has not been adequately demonstrated by the detailed disclosure and there exists a clear implication that “encloses” differs in scope from the relied upon language “isolates” in Claim 1 and “sheaths” as recited in Par. 151 of the specification.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        04/14/2021